SCHEB, JOHN M., Senior Judge.
Abel Crum appeals from his judgment and sentence for possession of cocaine. He argues that the trial court improperly imposed a $150 cost for the court improvement fund under section 939.18, Florida Statutes (2003), as part of his sentence without considering his financial ability to pay. We agree.
“Section 939.18(l)(b) allows the trial court to impose this discretionary cost if it finds that the person has the ability to pay the cost, and payment of the cost will not interfere with the person’s ability to pay child support and restitution.” Patterson v. State, 796 So.2d 572, 574 (Fla. 2d DCA 2001). The trial court failed to make these findings, and therefore we reverse the imposition of the cost.
Accordingly, we affirm Crum’s judgment- and sentence, reverse the portion of the sentence imposing the $150 cost, and remand to strike this cost from the sentence. The trial court may again impose this cost after complying with section 939.18(1)(b). See Strickland v. State, 889 So.2d 219 (Fla. 2d DCA 2004).
Affirmed in part, reversed in part, and remanded.
DAVIS and CANADY, JJ., Concur.